M v Gratch (2019 NY Slip Op 02280)





M v Gratch


2019 NY Slip Op 02280


Decided on March 26, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 26, 2019

Sweeny, J.P., Richter, Tom, Kapnick, Oing, JJ.


350135/09 8792 - A 8791

[*1]M, an Infant by His Mother and Natural Guardian, Ana J., Plaintiff-Appellant,
vMary Gratch, M.D., et al., Defendants-Respondents.


The Fitzgerald Law Firm P.C., Yonkers (Mitchell Gittin of counsel), for appellant.
Mauro Lilling Naparty LLP, Woodbury (Katherine Herr Solomon of counsel), for Mary Gratch, M.D. and Anthony Njapa, D.O., respondents.
Garbarini & Scher, P.C., New York (Rita F. Aronov of counsel), for St. Barnabas Hospital, respondent.

Judgment, Supreme Court, Bronx County (Joseph E. Capella, J.), entered April 4, 2017, dismissing the complaint as against defendant St. Barnabas Hospital, unanimously affirmed, without costs. Judgment, same court and Justice, entered April 5, 2017, on the verdict, against plaintiff in favor of defendants Mary Gratch, M.D. and Anthony Njapa, D.O., unanimously affirmed, without costs.
The sole question in this appeal is whether the language of the jury interrogatories was unduly misleading or prejudicial. We find that it was not. Contrary to plaintiff's contention, the interrogatories did not improperly restrict the evidence that could be considered and were consistent with the expert testimony presented at trial.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 26, 2019
CLERK